Exhibit 10.26

 

 

 

 

November 2, 2018

 

Elisabeth A. Sandoval, M.B.A.

VIA EMAIL AND DOCUSIGN

 

 

Re:Transition Agreement

 

Dear Elisabeth:

As you know, you have informed Alder BioPharmaceuticals, Inc. (the “Company”) of
your desire to resign your employment, and we have been discussing the terms of
your resignation.  This letter sets forth the terms of the transition agreement
(the “Agreement”) that the Company is offering to you to aid in your employment
transition.

 

1.

Transition Period.  

(a) Resignation.  As part of this Agreement, your employment will continue until
March 31, 2019 (the “Separation Date”), unless your employment ends earlier
pursuant to this section.  If your employment ends earlier than March 31, 2019
pursuant to this provision, the actual last day of your employment shall become
the “Separation Date” for purposes of this Agreement.  (If you do not accept
this offer, then your last day of employment will be the date that is twenty-one
(21) days after the date of this Agreement.)  By executing this Agreement, you
hereby acknowledge that you have resigned from every position you hold with the
Company and its affiliated entities, effective as of the Separation Date, and
you hereby agree to execute any necessary documentation to memorialize such
resignation as the Company may request from time to time.

(b) Transition Period.  From the date of this Agreement through the Separation
Date (the “Transition Period”), you must continue to abide by all Company
policies and procedures and any agreements between you and the Company
(including, without limitation, your signed Proprietary Information and
Inventions Agreement with the Company).  During the Transition Period, you will
continue to be employed in your role of “Chief Commercial Officer and Executive
Vice President of Corporate Strategy,” provided, however, that if a new Chief
Commercial Officer (“CCO”) commences employment with the Company prior to the
Separation Date (the date such CCO commences employment being the “Successor CCO
Start Date”), then, automatically and without further action by either party,
your role will be changed to “Executive Vice President” beginning on the
Successor CCO Start Date and continuing until the Separation Date.  In either of
such roles, you will perform duties as requested by, and you will report to, Bob
Azelby, the Chief Executive Officer (“CEO”). Beginning January 1, 2019, you will
work primarily from your office in your home in Orange County, California.

(b) Compensation and Benefits.  During the Transition Period, you will be paid
your current base salary and you will continue to be eligible to participate in
the Company’s employee benefit plans pursuant to the terms of those
plans.  Notwithstanding the foregoing, effective immediately you hereby
acknowledge and agree that you will no longer be a participant in the Severance
Plan (as defined in Section 3), and you are, and will during the Transition
Period, no longer be eligible for any benefits under the Severance Plan.    

(c) Termination of Employment.  As part of this Agreement, the Company agrees
that it will not terminate your employment other than for Cause (as defined
below) during the Transition Period.  If prior to March 31, 2019 you resign your
employment for any reason, or the Company terminates your employment with Cause,
then you will no longer be eligible for participation in any Company benefit
plans and you will not be entitled to the Severance Benefits (as defined
below).  For purposes of this Agreement, “Cause” for termination will mean any
one or more of the following:  (i) commission of any felony or crime involving
dishonesty; (ii) participation in any fraud against the Company; (iii) material
breach of your contractual, statutory or common law duties to the Company

 

--------------------------------------------------------------------------------

 

 

(including violation of any provision or obligation under this Agreement); (iv)
intentional damage to any property of the Company; or (v) misconduct or other
violation of Company policy that causes or reasonably could cause harm.

2. Accrued Salary and Vacation.  On or shortly after your last day of employment
with the Company, the Company will pay you all accrued salary and all accrued
and unused vacation time earned through the last day of your employment, subject
to standard payroll deductions and withholdings.  You will receive these
payments regardless of whether or not you sign this Agreement.

3. Severance Benefits.  You acknowledge and agree that the termination of your
employment as described herein does not entitle you to any severance benefits,
including and without limitation, any severance benefits under the terms of that
certain Alder BioPharmaceuticals, Inc. Executive Severance Benefit Plan, as
amended and restated effective December 15, 2016 (the “Severance Plan”).  If (i)
you timely return this fully signed Agreement to the Company and allow it to
become effective; (ii) you comply fully with your obligations hereunder; (iii)
on or before March 31, 2019, your employment with the Company has not been
terminated for Cause and you have not resigned your employment with the Company;
and (iv) you sign the Separation Date Release attached hereto as Exhibit A on or
within twenty-one (21) days after the Separation Date and allow that release to
become effective, then the Company will provide you with the following as your
sole severance benefits (the “Severance Benefits”):

(a)Severance Pay.  The Company will pay cash severance calculated as eight (8)
months of your current base salary in effect as of the Separation Date, in the
total amount of $298,891.68, less applicable deductions and withholdings (the
“Severance Pay”), and payable within sixty (60) days following March 31, 2019.

 

(b)2018 Annual Target Bonus.  As part of this Agreement, if you remain employed
by the Company in good standing through March 31, 2019, then the Company will
pay you your full target annual bonus for 2018 (in the amount of $201,751.88,
less applicable deductions and withholdings), which (if owed) will be paid at
the same time as the Company pays annual bonuses to other similarly situated
employees, but in no event later than sixty (60) days following March 31,
2019.    

 

(c)Expense Reimbursement.  You will continue to remain eligible for the
reimbursement of certain relocation expenses in accordance with the first bullet
point under Section 1 of the “Promotion and Amendment to Offer of Employment At
Alder BioPharmaceuticals, Inc.” dated January 2, 2018 between you and the
Company as in effect as of the date of this Agreement (the “Relocation
Benefits”) through December 31, 2018. The Company acknowledges that you will
have no obligation to reimburse the Company for any Relocation Benefits as a
result of your resignation. Effective as of January 1, 2018, your eligibility
for the reimbursement of Relocation Benefits shall cease and you will become
eligible for reimbursement of reasonable travel and related expenses actually
incurred by you related to your business travel between the Orange County,
California area and the Company’s headquarters in Bothell, Washington, through
the Separation Date, subject to applicable tax withholdings and deductions, if
any.  Such reimbursement will only be payable to you upon submission of
appropriate documentation of payment.  To the extent that reimbursement of any
such travel expenses, whether paid to you or on your behalf directly to a
vendor, is required to be reported as income to the appropriate federal and
state agencies, such reimbursements and vendor payments will be included in your
gross earnings on your Form W-2 for the year of payment. Alder will provide tax
assistance to offset the tax impact to you. For the avoidance of doubt, to the
extent that any reimbursements payable to you are subject to the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended:  (a) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed in
one year will not affect the amount eligible for reimbursement in any subsequent
year, and (c) the right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

4. Consulting Agreement.  If (i) you timely return this fully signed Agreement
to the Company and allow it to become effective; (ii) you comply fully with your
obligations hereunder; (iii) on or before March 31, 2019, your employment with
the Company has not been terminated for Cause and you have not resigned your
employment with the Company; and (iv) you sign the Separation Date Release
attached hereto as Exhibit A on or within twenty-one (21) days after the
Separation Date and allow that release to become effective, then the Company
will retain you as a consultant under the terms specified below.  

2

--------------------------------------------------------------------------------

 

 

(a)Consulting Period.  The consulting relationship will be deemed to commence on
the day after the Separation Date and will continue for a period of three (3)
months (i.e., until June 30, 2019), unless terminated earlier pursuant to
Paragraph 4(h) below or extended by agreement of you and the Company (the
“Consulting Period”).  Any agreement to extend the Consulting Period after the
initial period must be set forth in writing signed by you and the CEO or a duly
authorized member of the Board of Directors of the Company.

(b)Consulting Services.  You agree to provide consulting services to the Company
in any area of your expertise, including but not limited to, providing strategic
advice regarding special projects and areas of your expertise (the “Consulting
Services”).  During the Consulting Period, you will report directly to the
CEO.  You agree to exercise the highest degree of professionalism and utilize
your expertise and creative talents in performing these services.  You agree to
make yourself available to perform such Consulting Services throughout the
Consulting Period, on an as-needed basis, up to a maximum of five (5) hours per
month.  You will not be required to report to the Company’s offices during the
Consulting Period, except as specifically requested by the Company.  When
providing such services, you shall abide by the Company’s policies and
procedures.  

(c)Independent Contractor Relationship.  Your relationship with the Company
during the Consulting Period will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date.  Other than the Severance Benefits, you will not be entitled to
any of the benefits which the Company may make available to its employees,
including but not limited to, group health or life insurance, profit-sharing or
retirement benefits, and you acknowledge and agree that your relationship with
the Company during the Consulting Period will not be subject to the Fair Labor
Standards Act or other laws or regulations governing employment relationships.

(d)Consulting Compensation.  Vesting of your outstanding stock options,
restricted stock units and any other equity awards, if any (the “Equity”), will
continue during the Consulting Period.  Your Equity, including the terms and
conditions of the Equity and your rights and obligations with respect to the
Equity, will continue to be governed by the terms of your stock option grant
notices, restricted stock unit grant notices and applicable plan documents
pursuant to which you acquired the Equity.  You understand and agree that the
tax treatment of certain of your stock options may change depending upon when
you exercise them and that the Company makes no representation as to the tax
treatment that will be afforded to any of your options. In addition, during the
Consulting Period and provided that you remain in compliance with this
Agreement, you will receive as consulting fees $2,000 per month for the
Consulting Services you are approved to perform and actually perform for the
Company (the “Consulting Fees”), paid on or before the 15th day of the month
following the month of services.  Because you will be providing the Consulting
Services as an independent contractor, the Company will not withhold any amount
for taxes, social security or other payroll deductions from the Consulting
Fees.  The Company will report the Consulting Fees on an IRS Form 1099.  You
acknowledge that you will be entirely responsible for payment of any taxes that
may be due on the Consulting Fees, and you hereby indemnify, defend and save
harmless the Company, and its officers and directors in their individual
capacities, from any liability for any taxes, penalties or interest that may be
assessed by any taxing authority with respect to the Consulting Fees.    

(e)Limitations on Authority.  You will have no responsibilities or authority as
a consultant to the Company other than as provided above.  You will have no
authority to bind the Company to any contractual obligations, whether written,
oral or implied, except with the written authorization of the CEO.  You agree
not to represent or purport to represent the Company in any manner whatsoever to
any third party unless authorized by the Company, in writing, to do so.

(f)Proprietary Information and Inventions.  You agree that, during the
Consulting Period and thereafter, you will not use or disclose any confidential
or proprietary information or materials of the Company, including any
confidential or proprietary information that you obtain or develop in the course
of performing the Consulting Services.  Notwithstanding the foregoing, pursuant
to 18 U.S.C. Section 1833(b), you shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that:  (1) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  Any and all work product you create in the
course of performing the Consulting Services will be the sole and exclusive
property of the Company.  You hereby assign to the Company all right, title, and
interest in all inventions, techniques, processes, materials, and other

3

--------------------------------------------------------------------------------

 

 

intellectual property developed in the course of performing the Consulting
Services.  You further acknowledge and reaffirm your continuing obligations
under your signed Proprietary Information and Inventions Agreement, a copy of
which is attached hereto as Exhibit B.

(g)Other Work Activities.  Throughout the Consulting Period, you retain the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company.  The Company will make reasonable
arrangements to enable you to perform your work for the Company at such times
and in such a manner so that it will not interfere with other activities in
which you may engage.  In order to protect the trade secrets and confidential
and proprietary information of the Company, you agree that, during the
Consulting Period, you will notify the Company, in writing, before you obtain
employment with or perform competitive work for any business entity, or engage
in any other work activity that is competitive with the Company.

(h)Termination of Consulting Period.  Without waiving any other rights or
remedies, the Company may terminate immediately the Consulting Period upon your
breach of any provision of this Agreement or your Proprietary Information and
Inventions Agreement, or upon your performing competitive work for any business
entity or engaging in any other work activity that is competitive with the
Company.  Upon termination of the Consulting Period, the Company will pay those
fees incurred through and including the effective date of such termination.

5.No Other Compensation or Benefits.  

You acknowledge that payment of the Severance Benefits and provision of other
benefits set forth in this Agreement fulfills and exceeds all of the Company’s
obligations to pay you severance or other benefits pursuant to any agreement,
plan or policy applicable to you, including without limitation the Severance
Plan, and that this Agreement supersedes and extinguishes the Company’s
severance obligations to you under any other plan, policy or agreement.  You
further acknowledge that, except as expressly provided in this Agreement, you
have not earned, will not earn by the last day of your employment, and will not
receive from the Company any additional compensation, severance, or benefits on
or after the last day of your employment, with the exception of any vested right
you may have under the express terms of any applicable written ERISA-qualified
benefit plan (e.g., 401(k) account).  By way of example, you acknowledge that
you have not earned and are not owed any equity, bonus, incentive compensation,
or commissions.

6.Expense Reimbursements.  You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the last day of
your employment, if any, for which you seek reimbursement.  The Company will
reimburse you for reasonable business expenses pursuant to its regular business
practice.  

7.Return of Company Property.  Within fifteen (15) days after the Separation
Date (or earlier if requested by the Company), you shall return to the Company
all Company documents (and all copies thereof) and other Company property in
your possession or control, including but not limited to Company files, notes,
financial and operational information, customer lists and contact information,
product and services information, research and development information,
drawings, records, plans, forecasts, reports, payroll information, spreadsheets,
studies, analyses, compilations of data, proposals, agreements, sales and
marketing information, personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including but not limited to computers, facsimile machines, mobile telephones,
tablets, handheld devices, and servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company and all
reproductions thereof in whole or in part and in any medium.  You agree that you
will make a diligent search to locate any such documents, property and
information within the timeframe referenced above.  In addition, if you have
used any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any confidential or proprietary data, materials or
information of the Company, then within fifteen (15) days after the Separation
Date (or earlier if requested by the Company), you must provide the Company with
a computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done.  Your entitlement to and receipt of the Severance
Benefits described in this Agreement are expressly conditioned upon return of
all Company property.

4

--------------------------------------------------------------------------------

 

 

8.Mutual Nondisparagement.  You agree not to disparage the Company, its
respective officers, directors, employees, stockholders, agents and affiliates,
in any manner likely to be harmful to them or their business, business
reputation or personal reputation. Similarly, the Company agrees to instruct its
officers and directors not to disparage you in any manner likely to be harmful
to you or your business or personal reputation.  Notwithstanding the foregoing
in this paragraph, you and the Company (including the officers and directors of
the Company) may respond accurately and fully to any question, inquiry or
request for information when required by legal process or in connection with a
government investigation. In addition, nothing in this provision is intended to
prohibit or restrain any party in any manner from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice and the Securities and Exchange
Commission (“SEC”), or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.

9.No Admissions.  The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.

10.Release of Claims.

(a) General Release.  In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company and its affiliated, related, parent
and subsidiary entities, and each of its and their current and former directors,
officers, employees, stockholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).  

(b) Scope of Release.  The Released Claims include, but are not limited
to:  (i) all claims arising out of or in any way related to your employment with
the Company, or the decision to terminate that employment; (ii) all claims
related to compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, restricted stock units, or any other
ownership, equity, or profits interests in the Company; (iii) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (iv) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(v) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964, the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the Washington Law Against Discrimination (RCW
chapter 49.60; WAC 162-04-10, et seq.), the Washington Family Leave Act and the
Washington Minimum Wage Act.

(c) Excluded Claims/Protected Rights. Notwithstanding the foregoing, the
following are not included in the Released Claims (the “Excluded
Claims”):  (i) any rights or claims for indemnification you may have pursuant to
(A) any written indemnification agreement with the Company to which you are a
party, (B) the Company’s articles of incorporation, bylaws, or other governing
documents, or (C) applicable law; (ii) any rights which cannot be waived as a
matter of law; (iii) any rights you have to file or pursue a claim for workers’
compensation or unemployment insurance; and (iv)  any claims for breach of this
Agreement. You understand that nothing in this Agreement limits your ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the SEC, the Washington
State Human Rights Commission, or any other federal, state, or local government
agency or commission (collectively, “Government Agencies”). You further
understand that this Agreement does not limit your ability to cooperate with,
communicate with, or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, (including providing documents
or other information without notice to the Company).  While this Agreement does
not limit your right to receive an award for information provided to the SEC,
you understand and agree that, to the maximum extent permitted by law, you are
otherwise waiving any and all rights you have to individual relief based on any
claims that you have released and waived by signing this Agreement. You
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.

5

--------------------------------------------------------------------------------

 

 

(d) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA, and that the consideration
given for the waiver and release in this section is in addition to anything of
value to which you are already entitled.  You further acknowledge that you have
been advised, as required by the ADEA, that:  (i) your waiver and release do not
apply to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke it (by providing written notice of your
revocation to me); and (v) this Agreement will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
the date that this Agreement is signed by you provided that you do not revoke it
(the “Effective Date”).  

11.Release of Unknown Claims.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, EVEN IF THOSE UNKNOWN CLAIMS THAT, IF
KNOWN BY YOU, WOULD AFFECT YOUR DECISION TO ACCEPT THIS AGREEMENT.  In giving
the release herein, which includes claims which may be unknown to you at
present, you hereby expressly waive and relinquish all rights and benefits under
any law of any jurisdiction with respect to your release of any unknown or
unsuspected claims herein.

12.Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, you have received all the leave and
leave benefits and protections for which you are eligible pursuant to the
federal Family and Medical Leave Act, the Washington Family Leave Act, or
otherwise, and you have not suffered any on-the-job injury for which you have
not already filed a workers’ compensation claim.  You further acknowledge and
understand that the Company may disclose this Agreement, including without
limitation by publicly filing it in connection with any corporate or public
disclosure or filing requirements.

13.Miscellaneous.  This Agreement, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof.  It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other agreements,
promises, warranties or representations concerning its subject matter.  This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.  If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law.  This Agreement
will be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Washington as applied to contracts made
and to be performed entirely within Washington.  This Agreement may be executed
in counterparts, each of which will be deemed an original, all of which together
constitutes one and the same instrument.  This Agreement may be signed and
delivered by facsimile signature, PDF or any electronic signature complying with
the U.S. federal ESIGN Act of 2000 (e.g., www.docusign.com).

6

--------------------------------------------------------------------------------

 

 

If this Agreement is acceptable to you, please sign and date below within
twenty-one (21) days and send me the fully signed Agreement.  The Company’s
offer contained herein will automatically expire if we do not receive the fully
signed Agreement within this timeframe.

I wish you good luck in your future endeavors.

Sincerely,

Alder BioPharmaceuticals, Inc.

By:  /s/ Robert W. Azelby

Robert W. Azelby

President and Chief Executive Officer

 

Understood and Agreed:

/s/ Elisabeth A. Sandoval

Elisabeth A. Sandoval, M.B.A.

 

November 2, 2018

Date

 

 

 

7

--------------------------------------------------------------------------------

 

Exhibit A

SEPARATION Date Release

(To be signed and returned on or within 21 days after the Separation Date.)

In exchange for the severance benefits provided to me by Alder
BioPharmaceuticals, Inc. (the “Company”) under the terms of the transition
agreement between me and the Company dated November 2, 2018 (the “Agreement”), I
agree to the terms below.

In exchange for the consideration to which I am not otherwise entitled, as
defined in and to be provided to me by the Company under the terms of the
Agreement, I hereby generally and completely release the Company and its
affiliated, related, parent and subsidiary entities, and each of its and their
current and former directors, officers, employees, stockholders, partners,
agents, attorneys, predecessors, successors, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date that I
sign this Separation Date Release (the “Release”).  

This general release includes, but is not limited to:  (i) all claims arising
out of or in any way related to my employment with the Company, or the
termination of that employment; (ii) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
paid time off, expense reimbursements, severance pay, fringe benefits, stock,
stock options, restricted stock units, or any other ownership, equity, or
profits interests in the Company; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964, the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act (as amended) (the
“ADEA”), the Washington Law Against Discrimination (RCW chapter 49.60; WAC
162-04-10, et seq.), the Washington Family Leave Act and the Washington Minimum
Wage Act.

Notwithstanding the foregoing, I am not releasing the following claims (the
“Excluded Claims”):  (i) any rights or claims for indemnification I may have
pursuant to (A) any written indemnification agreement with the Company to which
you are a party, (B) the Company’s articles of incorporation, bylaws, or other
governing documents, or (C) applicable law; (ii) any rights which cannot be
waived as a matter of law; (iii) any rights I have to file or pursue a claim for
workers’ compensation or unemployment insurance; and (iv)  any claims for breach
of this Agreement. I understand that nothing in this Agreement limits my ability
to file a change or complaint with the Equal Employment Opportunity Commission,
the Department of Labor, the National Labor Relations Board, the Securities and
Exchange Commission (“SEC”), the Washington State Human Rights Commission, or
any other federal, state, or local government agency or commission
(collectively, “Government Agencies”).  I further understand that this Agreement
does not limit my ability to cooperate with, communicate with, or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, (including providing documents or other information without
notice to the Company).  While this Agreement does not limit my right to receive
an award for information provided to the SEC, I understand and agree that, to
the maximum extent permitted by law, I am otherwise waiving any and all rights I
have to individual relief based on any claims that I have released and waived by
signing this Agreement. I represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Release herein.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“Release ADEA Waiver”).  I also acknowledge
that the consideration given for the Release ADEA Waiver is in addition to
anything of value to which I am already entitled.  I further acknowledge that I
have been advised, as required by the ADEA, that:  (i) my waiver and release do
not apply to any rights or claims that arise after the date I sign this Release;
(ii) I should consult with an attorney prior to signing this Release; (c) I have
had twenty-one (21) days to consider this Release; (iii) I have seven (7) days
following the date I sign this Release to revoke it, with such revocation to be
effective only if I deliver written notice of revocation to the Company within
the seven-day period; and (iv) the Release will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
I sign it (the “Release Effective Date”).

 

--------------------------------------------------------------------------------

 

 

In giving the release herein, which includes claims which may be unknown to me
at present, I hereby expressly waive and relinquish all rights and benefits
under any law of any jurisdiction with respect to my release of any unknown or
unsuspected claims herein.

I hereby represent that (i) I have been paid all compensation owed and have been
paid for all hours worked; (ii) I have received all the leave and leave benefits
and protections for which I am eligible, pursuant to the federal Family and
Medical Leave Act, the Washington Family Leave Act, or otherwise; and (iii) I
have not suffered any on-the-job injury for which I have not already filed a
workers’ compensation claim.  I represent that I have no lawsuits, claims or
actions pending in my name, or on behalf of any other person or entity, against
the Company or any other person or entity subject to the release granted in this
Release. I further acknowledge and understand that the Company may disclose this
Release, including without limitation by publicly filing it in connection with
any corporate or public disclosure or filing requirements.

 

By:

      Elisabeth A. Sandoval, M.B.A.

 

 

Date:




-9-

--------------------------------------------------------------------------------

 

 

Exhibit B

ALDER BIOPHARMACEUTICALS, INC.

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

In exchange for my becoming employed (or my employment being continued), or
retained as a consultant (or my consulting relationship being continued, by
Alder BioPharmaceuticals, Inc. or any of its current or future subsidiaries,
affiliates, successors or assigns (collectively, the “Company”), and for any
cash and equity compensation for my services, I hereby agree as follows:

1.Duties.  I will perform for the Company such duties as may be designated by
the Company from time to time.  During my period of employment or consulting
relationship with the Company, I will devote my best efforts to the interests of
the Company and will not engage in any activities detrimental to the best
interests of the Company without the prior written consent of the Company.

2.Confidentiality Obligation.  I understand and agree that all Proprietary
Information (as defined below) shall be the sole property of the Company and its
assigns, including all trade secrets, patents, copyrights and other rights in
connection therewith.  I hereby assign to the Company any rights I may acquire
in such Proprietary Information.  I will hold in confidence and not directly or
indirectly to use or disclose, both during my employment by or consulting
relationship with the Company and for a period of three years after its
termination (irrespective of the reason for such termination), any Proprietary
Information I obtain or create during the period of my employment or consulting
relationship, whether or not during working hours, except to the extent
authorized by the Company, until such Proprietary Information becomes generally
known.  I agree not to make copies of such Proprietary Information except as
authorized by the Company.  Upon termination of my employment or consulting
relationship or upon an earlier request of the Company, I will return or deliver
to the Company all tangible forms of such Proprietary Information in my
possession or control, including but not limited to drawings, specifications,
documents, records, devices, models or any other material and copies or
reproductions thereof.  Notwithstanding anything in this Section 2, pursuant to
18 U.S.C. Section 1833(b), I shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that: (1) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  

3.Ownership of Physical Property.  All document, apparatus, equipment and other
physical property in any form, whether or not pertaining to Proprietary
Information, furnished to me by the Company or produced by me or others in
connection with my employment or consulting relationship shall be and remain the
sole property of the Company.  I shall return to the Company all such documents,
materials and property as and when requested by the Company, except only (i) my
personal copies of records relating to my compensation, if any; (ii) if
applicable, my personal copies of any materials evidencing shares of the
Company’s capital stock purchased by me and/or options to purchase shares of the
Company’s capital stock granted to me; (iii) my copy of this Agreement and (iv)
my personal property and personal documents I bring with me to the Company and
any personal correspondence and personal materials that I accumulate and keep at
my office during my employment (my “Personal Documents”).  Even if the Company
does not so request, I shall return all such documents, materials and property
upon termination of my employment or consulting relationship, and, except for my
Personal Documents, I will not take with me any such documents, material or
property or any reproduction thereof upon such termination.

4.Assignment of Inventions.  

(a)Without further compensation, I hereby agree promptly to disclose to the
Company, all Inventions (as defined below) which I may solely or jointly develop
or reduce to practice during the period of my employment or consulting
relationship with the Company which (i) pertain to any line of business activity
of the Company, (ii) are aided by the use of time, material or facilities of the
Company, whether or not during working hours or (iii) relate to any of my work
during the period of my employment or consulting relationship with the Company,
whether or not during normal working hours (“Company Inventions”). During the
term of my employment or

-10-

--------------------------------------------------------------------------------

 

 

consultancy, all Company Inventions that I conceive, reduce to practice, develop
or have developed (in whole or in part, either alone or jointly with others)
shall be the sole property of the Company and its assigns to the maximum extent
permitted by law (and to the fullest extent permitted by law shall be deemed
“works made for hire”), and the Company and its assigns shall be the sole owner
of all patents, copyrights, trademarks, trade secrets and other rights in
connection therewith.  I hereby assign to the Company any rights that I may have
or acquire in such Company Inventions.  

(b)I attach hereto as Exhibit A a complete list of all Inventions, if any, made
by me prior to my employment or consulting relationship with the Company that
are relevant to the Company’s business, and I represent and warrant that such
list is complete.  If no such list is attached to this Agreement, I represent
that I have no such Inventions at the time of signing this Agreement. If in the
course of my employment or consultancy (as the case may be) with the Company, I
use or incorporate into a product or process an Invention not covered by Section
4(a) of this Agreement in which I have an interest, the Company is hereby
granted a nonexclusive, fully paid-up, royalty-free, perpetual, worldwide
license of my interest to use and sublicense such Invention without restriction
of any kind.

NOTICE REQUIRED BY REVISED CODE OF WASHINGTON 49.44.140:

Any assignment of Inventions required by this Agreement does not apply to an
Invention for which no equipment, supplies, facility or trade secret information
of the Company was used and which was developed entirely on the employee’s own
time, unless (a) the Invention relates (i) directly to the business of the
Company or (ii) to the Company’s actual or demonstrably anticipated research or
development or (b) the Invention results from any work performed by the employee
for the Company.

5.Further Assistance; Power of Attorney.  I agree to perform, during and after
my employment or consulting relationship, all acts deemed necessary or desirable
by the Company to permit and assist it, at its expense, in obtaining and
enforcing the full benefits, enjoyment, rights and title throughout the world in
the Inventions assigned to the Company as set forth in Section 4 above.  Such
acts may include, but are not limited to, execution of documents and assistance
or cooperation in legal proceedings.  I hereby irrevocably designate the Company
and its duly authorized officers and agents as my agent and attorney-in fact, to
execute and file on my behalf any such applications and to do all other lawful
acts to further the prosecution and issuance of patents, copyright and mask work
registrations related to such Inventions.  This power of attorney shall not be
affected by my subsequent incapacity.

6.Inventions.  As used in this Agreement, the term “Inventions” means
discoveries, developments, concepts, designs, ideas, know‑how, improvements,
inventions, trade secrets and/or original works of authorship, whether or not
patentable, copyrightable or otherwise legally protectable.  This includes, but
is not limited to, any new product, machine, article of manufacture, biological
material, method, procedure, process, technique, use, equipment, device,
apparatus, system, compound, formulation, composition of matter, design or
configuration of any kind, or any improvement thereon.

7.Proprietary Information.  As used in this Agreement, the term “Proprietary
Information” means information or physical material not generally known or
available outside the Company or information or physical material entrusted to
the Company by third parties.  This includes, but is not limited
to,  Inventions, confidential knowledge, copyrights, product ideas, techniques,
processes, formulas, object codes, biological materials, mask works and/or any
other information of any type relating to documentation, laboratory notebooks,
data, schematics, algorithms, flow charts, mechanisms, research, manufacture,
improvements, assembly, installation, marketing, forecasts, sales, pricing,
customers, the salaries, duties, qualifications, performance levels and terms of
compensation of other employees, and/or cost or other financial data concerning
any of the foregoing or the Company and its operations.  Proprietary Information
may be contained in material such as drawings, samples, procedures,
specifications, reports,

-11-

--------------------------------------------------------------------------------

 

 

studies, customer or supplier lists, budgets, cost or price lists, compilations
or computer programs, or may be in the nature of unwritten knowledge or
know-how.

8.Solicitation of Employees, Consultants and Other Parties.   During the term of
my employment or consulting relationship with the Company, and for a period of
one year following the termination of my relationship with the Company for any
reason, I will not directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or attempt any of the foregoing, either for myself or any
other person or entity.  For a period of one year following termination of my
relationship with the Company for any reason, I shall not solicit any licensor
to or customer of the Company or licensee of the Company’s products, that are
known to me, with respect to any business, products or services that are
competitive to the products or services offered by the Company or under
development as of the date of termination of my relationship with the Company.

9.Noncompetition.  During the term of my employment or consulting relationship
with the Company and for one year following the termination of my relationship
with the Company for any reason, I will not, without the Company’s prior written
consent, directly or indirectly work on any products or services that are
competitive with products or services (a) being commercially developed or
exploited by the Company during my employment or consultancy and (b) on which I
worked or about which I learned Proprietary Information during my employment or
consultancy with the Company.

10.No Conflicts.  I represent that my performance of all the terms of this
Agreement as an employee of or consultant to the Company does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by me in confidence or in trust prior to my becoming an employee
or consultant of the Company, and I will not disclose to the Company, or induce
the Company to use, any confidential or proprietary information or material
belonging to any previous employer or others.  I agree not to enter into any
written or oral agreement that conflicts with the provisions of this Agreement.

11.No Interference.  I certify that, to the best of my information and belief, I
am not a party to any other agreement which will interfere with my full
compliance with this Agreement.

12.Effects of Agreement.  This Agreement (a) shall survive for a period of five
years beyond the termination of my employment by or consulting relationship with
the Company, (b) inures to the benefit of successors and assigns of the Company
and (c) is binding upon my heirs and legal representatives.

13.At-Will Relationship.  I understand and acknowledge that my employment or
consulting relationship with the Company is and shall continue to be at-will, as
defined under applicable law, meaning that either I or the Company may terminate
the relationship at any time for any reason or no reason, without further
obligation or liability.

14.Injunctive Relief.  I acknowledge that violation of this Agreement by me may
cause irreparable injury to the Company, and I agree that the Company will be
entitled to seek extraordinary relief in court, including, but not limited to,
temporary restraining orders, preliminary injunctions and permanent injunctions
without the necessity of posting a bond or other security and without prejudice
to any other rights and remedies that the Company may have for a breach of this
Agreement.

15.Miscellaneous.  This Agreement supersedes any oral, written or other
communications or agreements concerning the subject matter of this Agreement,
and may be amended or waived only by a written instrument signed by me and the
Chief Executive Officer of the Company.  This Agreement shall be governed by the
laws of the State of Washington applicable to contracts entered into and
performed entirely within the State of Washington, without giving effect to
principles of conflict of laws.  If any provision of this Agreement is held to
be unenforceable under applicable law, then such provision shall be excluded
from this Agreement only to the extent unenforceable, and the remainder of such
provision and of this Agreement shall be enforceable in accordance with its
terms.

-12-

--------------------------------------------------------------------------------

 

 

16.Acknowledgment.  I certify and acknowledge that I have carefully read all of
the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.

 

Alder BioPharmaceuticals, Inc.Employee

 

 

By: /s/ James B. Bucher/s/ Elisabeth Sandoval

James B. BucherName: Elisabeth Sandoval

Title: Senior Vice President & General Counsel

Dated: September 26, 2016Dated: September 20, 2016

 

-13-

--------------------------------------------------------------------------------

 

Exhibit A

 

 

 

Alder BioPharmaceuticals, Inc.

11804 North Creek Parkway So.

Bothell, WA 98011


Ladies and Gentlemen:

1.The following is a complete list of all Inventions relevant to the subject
matter of my employment by the Company that have been made or conceived or first
reduced to practice by me, alone or jointly with others or which has become
known to me prior to my employment by the Company.  I represent that such list
is complete.

 

 

 

 

 

2.I propose to bring to my employment or consultancy the following materials and
documents of a former employer:

XNo materials or documents.

See below:

 

By: /s/ Elisabeth Sandoval

Elisabeth Sandoval

 

 

 

 

 

 

 

 

 

 

 